DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/05/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see pgs. 8 and 10 and the corresponding amendments to claims 1, 5, and 13, filed 12/05/2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection of claim 1 is made in view of Santis et al. (US 2019/0214789 A1) in view of Stark et al. (US 2018/0291731 A1) in further view of Akiyama (US 2016/0218481 A1) in further view of Lu et al. (“Optical Kerr Nonlinearity in a High-Q Silicon Carbide Microresonator”) and a new ground of rejection of claim 5 is made in view of Santis et al. (US 2019/0214789 A1) in view of Stark et al. (US 2018/0291731 A1) in further view of Akiyama (US 2016/0218481 A1).

Election/Restrictions
Applicant’s election without traverse of Species A1, B1, and C1 in the reply filed on 04/12/2022 is acknowledged.
Claims 7-12 and 16-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/12/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 25 recites depends from claim 5 and recites “an optical wavelength generator”. Claim 5 recites “a non-linear optical wavelength generator constructed on a silicon photonics substrate”. Applicant’s specification as originally filed does not support both “an optical wavelength generator” and “a non-linear optical wavelength generator”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites depends from claim 5 and recites “an optical wavelength generator”. Claim 5 recites “a non-linear optical wavelength generator constructed on a silicon photonics substrate”. Applicant’s specification as originally filed does not support both “an optical wavelength generator” and “a non-linear optical wavelength generator”. Accordingly, the claim is indefinite, because it is unclear if applicant is referring to the same or different elements.
For the purpose of this Office Action, the Office will interpret claim 25 as referring to “the non-linear optical wavelength generator”. 
Claims 24 and 26 recite “the plurality of modulators”, which lacks antecedent basis. For the purpose of this Office Action, the Office will interpret the language as “the plurality of microring modulators”.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 13-15, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Santis et al. (US 2019/0214789 A1), hereafter Santis, in view of Stark et al. (US 2018/0291731 A1), hereafter Stark, in further view of Akiyama (US 2016/0218481 A1), hereafter Akiyama, in further view of Lu et al. (“Optical Kerr Nonlinearity in a High-Q Silicon Carbide Microresonator”), hereafter Lu.
Regarding claim 1, Santis discloses a photonics frequency comb generator (Fig. 1; [0069]), comprising: a first die, wherein the first die comprises a light source grown on an indium phosphide material (Fig. 1 element 115; Fig. 7 element 730, 740, 735; Fig. 20, Fig. 21; [0065]); a second die (Fig. 7 elements 705, 710, 715, and 720), wherein the second die comprises an optical wavelength generator placed on a silicon photonics substrate (Fig. 1 element 110), wherein the first die and the second die are integrated together (Fig. 1 elements 110 and 115; Fig. 7); a waveguide bus in optical communication with the optical wavelength generator (Fig. 1 element SiN waveguide); wherein the optical wavelength generator is a microring resonator (Fig. 1 element 110) interconnected (Fig. 1 element 130) with the light source (Fig. 1 element 115) configured to convert the first wavelength (Fig. 1 insert showing a single frequency being output from element 115) into a plurality of second wavelengths (Fig. 1 insert showing a plurality of frequencies output from the High-Q SiN resonator); an input terminal connecting to the first die (Fig. 1 element 120); and an output terminal connected to the second die (Fig. 1 element 130 at the facet). Santis does not explicitly disclose using non-silicon material to increase non-linear properties of the optical wavelength generator, for distributing to a plurality of microring modulators via the waveguide bus. However, Stark discloses for distributing (Fig. 2 element 24) to a plurality of modulators (Fig. 2 element 26) via a waveguide bus (Fig. 2 elements 18 and 22 are connected by an unlabeled waveguide bus). The advantage is to encode information on the individual channels ([0030]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Santis with for distributing to a plurality of modulators each tailored to a different wavelength as disclosed by Stark in order to encode information on the individual channels. Santis in view of Stark do not explicitly disclose using non-silicon material to increase non-linear properties of the optical wavelength generator and the plurality of modulators are microring modulators. However, Akiyama discloses a plurality of microring modulators each to modulate a specific individual wavelength (Fig. 9 elements 211-21N). The advantage is improved reliability and power efficiency ([0062]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Santis in view of Stark with a plurality of microring modulators each to modulate an individual wavelength as disclosed by Akiyama in order to provide improved reliability and power efficiency. Santis in view of Stark in further view of Akiyama do not explicitly disclose using non-silicon material to increase non-linear properties of the optical wavelength generator. However, Lu discloses using non-silicon1 material to increase non-linear properties of the optical wavelength generator (Abstract). The advantage is to provide a highly nonlinear material in the telecom band (Abstract). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Santis in view of Stark in further view of Akiyama with using non-silicon material to increase non-linear properties of the optical wavelength generator as disclosed by Lu in order to provide a highly nonlinear material in the telecom band.
Regarding claim 2, Santis further discloses the light source is a laser grown on the indium phosphide material, and wherein the laser emits a first wavelength (Fig. 21; [0065]; Fig. 1 insert showing a single frequency being emitted from 115 via 120 to 130).
Regarding claim 4, Santis does not explicitly disclose the silicon photonics substrate comprises: filters and modulators connected to the microring resonator; and wherein one of the filters selects one of the plurality of second wavelengths and transmits said wavelength to one of the modulators in a one-to-one relationship. However, Stark discloses a photonic substrate that integrates the laser, microring resonator, filters and modulators ([0027]); the filters and modulators connected to the microring resonator (Fig. 2 elements 22, 24, 26, and 28); wherein the microring resonator is configured to convert the first wavelength into a plurality of second wavelengths ([0027]-[0028]); and wherein one of the filters selects one of the plurality of second wavelengths and transmits said wavelength to one of the modulators in a one-to-one relationship ([0029]). The advantage is to encode information on the individual channels ([0030]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Santis with the silicon photonics substrate comprises: filters and modulators connected to the microring resonator; wherein the microring resonator is configured to convert the first wavelength into a plurality of second wavelengths; and wherein one of the filters selects one of the plurality of second wavelengths and transmits said wavelength to one of the modulators in a one-to-one relationship as disclosed by Stark in order to encode information on the individual channels. 
Regarding claim 13, Santis discloses a multi-chip module (Fig. 1), comprising: a photonics frequency comb generator (Fig. 1 element 110; [0069]), comprising: a first die, wherein the first die comprises a light source grown on an indium phosphide material (Fig. 1 element 115; Fig. 7 element 730, 740, 735; Fig. 20, Fig. 21; [0065]); a second die (Fig. 7 elements 705, 710, 715, and 720), wherein the second die comprises an optical wavelength generator constructed on a silicon photonics substrate (Fig. 1 element 110), wherein the optical wavelength generator is a microring resonator (Fig. 1 element 110) interconnected (Fig. 1 element 130) with the light source (Fig. 1 element 115) configured to convert the first wavelength (Fig. 1 insert showing a single frequency being output from element 115) into a plurality of second wavelengths (Fig. 1 insert showing a plurality of frequencies output from the High-Q SiN resonator); wherein the first die and the second die are connected by a waveguide bus (Fig. 1 element 130); an input terminal connecting to the first die (Fig. 1 element 120); and an output terminal connected to the second die (Fig. 1 element 130 at the facet). Santis does not explicitly disclose for distributing to a plurality of modulators each tailored to a different wavelength. However, Stark discloses for distributing (Fig. 2 element 24) to a plurality of modulators (Fig. 2 element 26) each tailored to a different wavelength ([0029]-[0030]). The advantage is to encode information on the individual channels ([0030]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Santis with for distributing to a plurality of modulators each tailored to a different wavelength as disclosed by Stark in order to encode information on the individual channels. Santis does not explicitly disclose using non-silicon material to increase non-linear properties of the optical wavelength generator, for distributing to a plurality of microring modulators via the waveguide bus. However, Stark discloses for distributing (Fig. 2 element 24) to a plurality of modulators (Fig. 2 element 26) via a waveguide bus (Fig. 2 elements 18 and 22 are connected by an unlabeled waveguide bus). The advantage is to encode information on the individual channels ([0030]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Santis with for distributing to a plurality of modulators each tailored to a different wavelength as disclosed by Stark in order to encode information on the individual channels. Santis in view of Stark do not explicitly disclose using non-silicon material to increase non-linear properties of the optical wavelength generator and the plurality of modulators are microring modulators. However, Akiyama discloses a plurality of microring modulators each to modulate a specific individual wavelength (Fig. 9 elements 211-21N). The advantage is improved reliability and power efficiency ([0062]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Santis in view of Stark with a plurality of microring modulators each to modulate an individual wavelength as disclosed by Akiyama in order to provide improved reliability and power efficiency. Santis in view of Stark in further view of Akiyama do not explicitly disclose using non-silicon material to increase non-linear properties of the optical wavelength generator. However, Lu discloses using non-silicon material to increase non-linear properties of the optical wavelength generator (Abstract). The advantage is to provide a highly nonlinear material in the telecom band (Abstract). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Santis in view of Stark in further view of Akiyama with using non-silicon material to increase non-linear properties of the optical wavelength generator as disclosed by Lu in order to provide a highly nonlinear material in the telecom band.
Regarding claim 14, Santis does not explicitly disclose the optical waveguide connecting the first die and the second die comprises one of an optical fiber, a polymer waveguide, or a glass waveguide. However, Stark discloses the optical waveguide connecting the first die and the second die comprises one of an optical fiber, a polymer waveguide, or a glass waveguide ([0021]). The advantage, as is known in the art, is to allow greater flexibility in the layout of the elements integrated together. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Santis with disclose the optical waveguide connecting the first die and the second die comprises one of an optical fiber, a polymer waveguide, or a glass waveguide as disclosed by Stark in order to allow greater flexibility in the layout of the elements integrated together and since it has been held simply substituting one known component (SiN waveguide) for another known component (optical fiber) with predicable results requires only ordinary skill in the art. See MPEP 2143(I)(B).
Regarding claim 15, Santis further discloses the light source is a laser grown on the indium phosphide material, and wherein the laser emits the first wavelength (Fig. 21; [0065]; Fig. 1 insert showing a single frequency being emitted from 115 via 120 to 130).
Regarding claims 24 and 26, Stark, for the same reasons outlined above, further discloses Stark discloses to distribute (Fig. 2 element 24) the plurality of second wavelength to a plurality of modulators (Fig. 2 element 26) via the waveguide bus (Fig. 2 elements 18 and 22 are connected by an unlabeled waveguide bus), wherein each of the plurality of modulators is tailored to modulate a specific wavelength from the plurality of second wavelengths ([0029]-[0030]). Additionally, Akiyama, for the same reasons outlined above, further discloses a plurality of microring modulators each to modulate a specific individual wavelength (Fig. 9 elements 211-21N).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Santis in view of Stark in further view of Akiyama.
Regarding claim 5, Santis discloses a photonics frequency comb generator (Fig. 1; [0069]), comprising: a first die, wherein the first die comprises a light source grown on an indium phosphide material (Fig. 1 element 115; Fig. 7 element 730, 740, 735; Fig. 20, Fig. 21; [0065]); a second die (Fig. 7 elements 705, 710, 715, and 720); a second die (Fig. 7 elements 705, 710, 715, and 720), wherein the second die comprises a non-linear optical wavelength generator constructed on a silicon photonics substrate (Fig. 1 element 110), a waveguide bus in optical communication with the optical wavelength generator (Fig. 1 element SiN waveguide), wherein the non-linear optical ([0030]-[0035]) wavelength generator is a microring resonator (Fig. 1 element 110) interconnected (Fig. 1 element 130) with the light source (Fig. 1 element 115) configured to convert a first wavelength generated by the light source (Fig. 1 insert showing a single frequency being output from element 115) into a plurality of second wavelengths (Fig. 1 insert showing a plurality of frequencies output from the High-Q SiN resonator), wherein the first die and the second die are integrated together (Fig. 1 elements 110 and 115; Fig. 7); an input terminal connecting to the first die (Fig. 1 element 120); and an output terminal connected to the second die (Fig. 1 element 130 at the facet). Santis does not explicitly disclose to distribute the plurality of second wavelength to a plurality of microring modulators via the waveguide bus, wherein each of the plurality of modulators is tailored to modulate a specific wavelength from the plurality of second wavelengths. However, Stark discloses to distribute (Fig. 2 element 24) the plurality of second wavelength to a plurality of modulators (Fig. 2 element 26) via the waveguide bus (Fig. 2 elements 18 and 22 are connected by an unlabeled waveguide bus), wherein each of the plurality of modulators is tailored to modulate a specific wavelength from the plurality of second wavelengths ([0029]-[0030]). The advantage is to encode information on the individual channels ([0030]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Santis with to distribute the plurality of second wavelength to a plurality of modulators via the waveguide bus, wherein each of the plurality of modulators is tailored to modulate a specific wavelength from the plurality of second wavelengths as disclosed by Stark in order to encode information on the individual channels. However, Akiyama discloses a plurality of microring modulators each to modulate a specific individual wavelength (Fig. 9 elements 211-21N). The advantage is improved reliability and power efficiency ([0062]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Santis in view of Stark with a plurality of microring modulators each to modulate an individual wavelength as disclosed by Akiyama in order to provide improved reliability and power efficiency.
Regarding claim 6, Santis further discloses the light source is a laser grown on the indium phosphide material, and wherein the laser emits the first wavelength (Fig. 21; [0065]; Fig. 1 insert showing a single frequency being emitted from 115 via 120 to 130).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Santis in view of Stark in further view of Akiyama in further view of Lu, as applied to claim 1, in further view of Krishnamoorthy et al. (US 20110310917 A1), hereafter Krishnamoorthy.
Regarding claim 23, Stanis further discloses the plurality of second wavelengths from the microring resonator (Fig. 1 insert showing a plurality of frequencies output from the High-Q SiN resonator; Fig. 1 element 110). Additionally, Stark further discloses distributing the second wavelengths to a plurality of modulators (Fig. 2 elements 26) such that each modulator modulates one wavelength directly ([0029]). Stanis in view of Stark do not explicitly disclose using a plurality of filters in a one-to-one relationship with each modulator. However, Krishnamoorthy discloses a similar device where a plurality of wavelengths (Fig. 4 element 312) are distributed to a plurality of modulators (Fig. 4 elements 412-1 to 412-N) using a plurality of filters (Fig. 4 elements 328) in a one-to-one relationship with each modulator (Fig. 4 shows one of elements 328 with one of 412-1 to 412-N) receiving only a single wavelength (Fig. 4 element 410; [0036] “These ring-resonator filters may have high quality (Q) factors and narrow bandwidths so that they can each pick out an associated single wavelength”). The advantage is to provide a suitable low-cost wavelength division multiplexing solution for silicon-photonic links ([0005]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Santis in view of Stark with using a plurality of filters in a one-to-one relationship with each modulator as disclosed by Krishnamoorthy in order to provide a suitable low-cost wavelength division multiplexing solution for silicon-photonic links.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Santis in view of Stark in further view of Akiyama, as applied to claim 5 in further view of Lu.
Regarding claim 25, Santis in view of Stark in further view of Akiyama do not explicitly disclose using non-silicon material to increase non-linear properties of the optical wavelength generator. However, Lu discloses using non-silicon material to increase non-linear properties of the optical wavelength generator (Abstract). The advantage is to provide a highly nonlinear material in the telecom band (Abstract). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Santis in view of Stark in further view of Akiyama with using non-silicon material to increase non-linear properties of the optical wavelength generator as disclosed by Lu in order to provide a highly nonlinear material in the telecom band.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited. See especially, 20140205286, 20110182584, and 20110206376.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441. The examiner can normally be reached Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joshua King/               Primary Examiner, Art Unit 2828          
10/03/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In light of applicant’s disclosure, the Office has interpreted “non-silicon” to include elements in addition to silicon. For instance, silicon Carbide and silicon germanium read on the claim language.